DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.
 Response to Amendment
In response to the amendment received December 14, 2020:
Claims 1, 3-4, 6 and 8 are pending. Claims 2, 5 and 7 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with new references cited in light of the amendments. 
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Yoshima et al. (US 2018/0269537) in view of Masuda et al. (US 2017/0133709) and Shimizu (US 6,291,107) as evidenced by Kondo (US 2011/008626).
Regarding Claim 1, 	Yoshima et al. teaches producing an anode (Para. [0179-0181]) for an aqueous lithium ion secondary battery (abstract), comprising producing an anode (Para. [0179-0181]), producing a positive electrode (i.e. cathode) (Para. [0176-0178]), producing an aqueous electrolyte solution (Para. [0182-0183]) and storing the positive electrode and aqueous electrolyte in the container member (Fig. 1, #37) (Para. [0096]) (i.e. storing the anode, cathode and the aqueous electrolyte solution in a battery case) the anode, the cathode, and the aqueous electrolyte solution in a battery case).
          Yoshima does not teach an anode producing step wherein the anode is touched to a nonaqueous electrolyte solution forming a film, or a cleaning step. 
However, Masuda et al. teaches a lithium ion battery (Para. [0006], lines 1-2) where the coating layer (i.e. film) is formed from electrochemical reaction products of the electrolyte additives (i.e. nonaqueous electrolyte solution) on the surface of the positive and/or negative electrode (i.e. over the surface of the anode) (Para. [0095]), where the electrolyte composition is nonaqueous as it uses an aprotic solvent (Para. [0018]), and the coating material includes lithium salts (Para. [0093], lines 12-14), where after the end of the reaction (i.e. after the film is formed), the coated electrode is cleaned (i.e. a step of cleaning the anode), prior to battery assembly. (Para. [0095], lines 12-14 and 6-7).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshima et al. to incorporate the teaching of coating layer formed from nonaqueous electrolyte solution of Masuda et al., formed on the surface of the anode because it has a high electrical resistance and at the same time possesses a high ion conductivity, especially with respect to lithium ions 
	Masuda et al. further teaches a suitable electrolyte additive (i.e. nonaqueous electrolyte solution) forming the coating layer consisting of 2-vinylpyridine (Para. [0064- 65]) (i.e. an organic compound having a vinyl group) and tris(2.2, 2-trifluoroethyl) phosphate (Para. [0082]) (i.e. an organophosphorous compound including two or more oxygen atoms linked to a phosphorous atom that is next to the oxygen atoms).
Masuda et al. does not teach the organic compound having the vinyl group is at least one of vinylimidazole and styrene and/or (aminomethyl)phosphonic acid is the organophosphorous compound.
	However, Shimizu teaches a non-aqueous electrolyte containing an anionic polymerizable monomer which upon charging forms a film on the surface of the anode (Col. 2, lines 16-23) wherein the anionic polymerizable monomer is preferably 1-vinylimidazole and/or styrene (Col. 2, lines 48-53) (i.e. containing at least the organic compounds having a vinyl group, wherein the organic compound having the vinyl group is vinylimidazole and styrene).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshima et al. as modified by Masuda et al. to incorporate the teaching of the anionic polymerizable monomer of 
Regarding Claim 3, Yoshima et al. as modified by Masuda et al. and Shimizu teaches all of the elements of the invention in claim 1.
Yoshima et al. as modified by Masuda et al. and Shimizu teaches non-aqueous electrolyte containing an anionic polymerizable monomer which upon charging forms a film on the surface of the anode (Shimizu -- Col. 2, lines 16-23) wherein the anionic polymerizable monomer is preferably 1-vinylimidazole and/or styrene (Shimizu -- Col. 2, lines 48-53) (i.e. a compound selected from the group of organic compounds listed in claim 1, which are “organic compounds each having a vinyl group”, “organosilicon compounds…” and “organophosphorous compounds…”). Since the instant claim 3 is being interpreted as defining ‘the organosilicon compounds’ without requiring the presence of ‘organosilicon compounds’, the presence of the organic compounds each having a vinyl group, wherein the organic compound each having the vinyl group are vinylimidazole and styrene as taught by Shimizu meets the limitations of claim 3.

Regarding Claim 4, Yoshima et al. as modified by Masuda et al. and Shimizu teaches all of the elements of the invention in claim 1.
Masuda et al. further teaches a suitable electrolyte additive forming the coating layer (i.e. nonaqueous electrolyte solution) consisting of 2-vinylpyridine (Para. [0064-65]) (i.e. an organic compound having a vinyl group and having an aromatic ring including a nitrogen atom) and a formation temperature of 0 to 70 degrees Celsius (Para. [0096]) (overlapping with 50 to 70 degrees Celsius), in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
	Additionally, Shimizu teaches the anionic polymerizable monomer is preferably 1-vinylimidazole (i.e. the organic compound each having a vinyl group having an aromatic ring including a nitrogen atom) (Col.  2, lines 48-53).
	See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Masuda and Shimizu cited herein.
Regarding Claim 6, Yoshima et al. as modified by Masuda et al. and Shimizu teaches all of the elements of the invention in claim 1.
4Ti5O12 (Para. [0070]) (i.e. anode active material).
Regarding Claim 8, Yoshima et al. as modified by Masuda et al. and Shimizu teaches all of the elements of the invention in claim 1.
 	Yoshima et al. further teaches an aqueous electrolyte with 5 M of LiTFSI (i.e. lithium bis(trifluoromethanesulfonyl)imide) in 1 L of water as a first aqueous electrolyte (i.e. 5 mol per kilogram) (Para. [0183]).
*Alternately, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshima et al. (US 2018/0269537) in view of Masuda et al. (US 2017/0133709) and Jonghe et al. (US 2004/0253510) as evidenced by Kondo (US 2011/008626).
*Regarding Claim 1, Yoshima et al. teaches producing an anode (Para. [0179-0181]) for an aqueous lithium ion secondary battery (abstract), comprising producing an anode (Para. [0179-0181]), producing a positive electrode (i.e. cathode) (Para. [0176-0178]), producing an aqueous electrolyte solution (Para. [0182-0183]) and storing the positive electrode and aqueous electrolyte in the container member (Fig. 1, #37) (Para. [0096]) (i.e. storing the anode, cathode and the aqueous electrolyte solution in a battery case) the anode, the cathode, and the aqueous electrolyte solution in a battery case).
          Yoshima does not teach an anode producing step wherein the anode is touched to a nonaqueous electrolyte solution forming a film, or a cleaning step. 
However, Masuda et al. teaches a lithium ion battery (Para. [0006], lines 1-2) where the coating layer (i.e. film) is formed from electrochemical reaction products of the electrolyte additives (i.e. nonaqueous electrolyte solution) on the surface of the positive and/or negative electrode (i.e. over the surface of the anode) (Para. [0095]), 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshima et al. to incorporate the teaching of coating layer formed from nonaqueous electrolyte solution of Masuda et al., formed on the surface of the anode because it has a high electrical resistance and at the same time possesses a high ion conductivity, especially with respect to lithium ions (Para. [0052]). A person of ordinary skill in the art would know that the teachings of both aqueous and nonaqueous batteries would be able to be used, and Kondo further acknowledges both advantages and disadvantages for using aqueous lithium-ion secondary batteries over nonaqueous lithium-ion batteries (Para. [0004]), therefore a person of ordinary skill in the art would know how could balance these (and could depending on use). 
	Masuda et al. further teaches a suitable electrolyte additive (i.e. nonaqueous electrolyte solution) forming the coating layer consisting of 2-vinylpyridine (Para. [0064- 65]) (i.e. an organic compound having a vinyl group) and tris(2.2, 2-trifluoroethyl) phosphate (Para. [0082]) (i.e. an organophosphorous compound including two or more oxygen atoms linked to a phosphorous atom that is next to the oxygen atoms).

	However, Jonghe et al. teaches forming a protective film on an anode of a lithium battery (Para. [0064]) wherein an ex situ treatment technique of forming a protective layer in the anode uses phosphate compounds such as (1-aminomethyl)phosphonic acid (Para. [0077]) (i.e. organophosphorous compound which is (aminomethyl)phosphonic acid).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshima et al. as modified by Masuda et al. to incorporate the teaching of the (aminomethyl)phosphonic acid of Jonghe et al., as the ex situ formation of the protective film can be combined with incorporation into the electrolyte system of additives that can react with exposed electrode surface to form a protective layer (Para. [0078]) and would form robust protective layers with increased conductivity (Para. [0077], lines 7-8). 
	Response to Arguments
Applicant’s arguments filed December 14, 2020 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729